        Case 2:20-cv-01049-JFC-CRE Document 15 Filed 11/05/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    NATHAN ROWSHAWN HOYE,                             )
                                                      )
                                                      )   CA No. 2: 20-cv-1049
                Petitioner,                           )
                                                      )
         vs.                                          )
                                                      )
    ATTORNEY GENERAL OF                               )
    PENNSYLVANIA, WARDEN, SCI-                        )
                                                      )
    SOMERSET, and DISTRICT ATTORNEY                   )
    OF ALLEGHENY COUNTY,                              )
                                                      )
                                                      )
                Respondents.

                                  MEMORANDUM OPINION
        Pending before the court are the petition for writ of habeas corpus filed by petitioner Nathan

Hoye (ECF No. 7) and supplements to the petition (ECF Nos. 9 and 11), and the report and

recommendation (“R&R”) of the magistrate judge, which recommended that the petition for writ

of habeas corpus be dismissed pre-service without prejudice for failure to exhaust state remedies.

(ECF No. 14). Petitioner was served with the R&R at his listed address and advised that written

objections were due by October 13, 2020. To date, petitioner has not filed any objections or sought

an extension of time in which to do so.1

        As noted in the R&R, petitioner has pending an appeal before the Superior Court of

Pennsylvania challenging the validity of his sentence at CP-02-CR-0004077-2018. As such, the

claims presented in this habeas petition are unexhausted, but not procedurally defaulted as they




1
        If a party does not file timely objections to a magistrate judge’s report and
recommendation, the party may lose its right to de novo review by the district court, although the
court must still give “reasoned consideration” to the magistrate judge’s report before adopting it.
Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987). The district court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes.
                                                  1
      Case 2:20-cv-01049-JFC-CRE Document 15 Filed 11/05/20 Page 2 of 2




remain pending in state court. The court has reviewed the matter and concludes that the R&R

correctly analyzes the issues and makes a sound recommendation. Accordingly, after de novo

review of the petition and documents in the case, together with the R&R, the petition for writ of

habeas corpus will be dismissed without prejudice for failure to exhaust state remedies.

       Jurists of reason would not find it debatable that the petition should be dismissed without

prejudice. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability

will be denied. The denial of a certificate of appealability does not prevent petitioner from

appealing the order denying his petition so long as he seeks, and obtains, a certificate of

appealability, from the court of appeals. See Fed.R.App.P. 22(b)(1), (2).



November 5, 2020                             BY THE COURT:




                                             /s/ Joy Flowers Conti
                                             Joy Flowers Conti
                                             Senior United States District Judge



cc:    NATHAN ROWSHAWN HOYE
       NX8604
       SCI SOMERSET
       1600 WALTERS MILL ROAD
       SOMERSET, PA 15510
       (via U.S. First Class Mail)




                                                2
